DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a Final Office Action in response to Applicant’s communications received on November 5, 2020. Claims 11-23 and 25 have been amended, and claims 26-30 have been added.  
Currently claims 1-30 are pending with claims 11-25 under consideration and claims 1-10 and 26-30 being withdrawn as being directed to non-elected invention. Claims 11 and 21 are independent.  



Election/Restrictions
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-30 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 11-25 drawn to a subcombination for processing a skills passport profile within a data structure, classified in G06Q 30/0201.
Claims 26-30 drawn to a subcombination for utilizing an interactive data visualization graph, classified in G06K 9/000335.

The newly amended claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
autonomously monitor a person in the environment and identify an activity of the person and a physiology of the person during the activity, inferring an emotional state of the person based at least in part on the activity analysis and the physiological profile, and determining a review to be associated with the person based at least in part on the inferred emotional state, the review including a rating automatically based at least in part on the inferred emotional state. Subcombination II has separate utility such as generate a real-time peer-to-peer review, detect the internal physiology of the person and provide the sensor data to the server, infer a degree of interest of the person in the object and provide the degree of interest to the second server, and generate the real-time peer-to-peer review of the object based at least in part on the degree of interest of the person in the object, and to share the review in real-time to the peer.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant(s) are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).





Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claim 11 are not sufficient to overcome the 35 U.S.C. § 112(b) rejection to claim 11 as set forth in the previous Office Action, and therefore the 35 U.S.C. § 112(b) rejection is maintained.
Applicant’s amendments to claims 11-25 are not sufficient to overcome the 35 U.S.C. § 101 rejections as set forth in the previous office action, and therefore the 35 USC § 101 rejections to claims 11-25 have been maintained.


Response to Arguments
Applicant’s arguments filed on November 5, 2020 have been fully considered but they are not persuasive.
In the Remarks on page 8, Applicant’s arguments regarding the 35 U.S.C. § 112(b) rejection to claim 11 that claim 11 as amended now recites a “method in which one or more sensors in an environment is to autonomously monitor a person.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claim 11 was rejected under 35 U.S.C. § 112(b) because it is unclear what is recited in the claim for performing the steps. Here, the amendment recites “one or more sensors” in an environment to autonomously monitor a person in the environment, which is directed to insignificant extra-solution activity for data gathering. It is still unclear how the “one or more sensors” performing the steps of analyzing the activity to determine interaction, analyzing at least the physiology of the person, determining an activity analysis, inferring an emotional state of the person, determining a review to be associated with the person, and evaluating whether the rating corresponds to a usual result. When no particular machine is recited for performing the steps, under the broadest reasonable interpretation, the steps can be reasonably performed by a person.

In the Remarks on page 9, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that a person is incapable of performing the required sensing.
In response to Applicant’s arguments, the Examiner respectfully disagrees. With respect to Applicant’s amendment, claim 11 still recites limitations (e.g., analyzing, determining, evaluating) can be practically performed in the mind (including observation, evaluation, judgement, opinion), or by a human using pen and paper, which fall within the mental processes grouping. Beyond the abstract idea, claim 11 recites an additional element of “one or more sensor” for monitoring a person in the environment and identify an activity of the person and a physiology of the person during the activity. The Specification describes variety of sensors may be used to monitor customer interactions, obtaining customer reviews in a store, and collecting customer physiology and activity (see Spec ¶ 16 and ¶ 19). Thus, the additional elements do not integrate the abstract idea into a practical application because nothing in the reflects an improvement to the functioning of a computer itself, or another technology or technical field as discussed in MPEP § 2106.05(a)-(c), and (e)-(h). 
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that even if the prong one analysis is assumed applicable to amended claims, it is clear the amended claims nonetheless present a practical application of the recited elements in satisfaction of the prong two analysis.
In response to Applicant’s arguments, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. As discussed above, the additional elements of “one or more sensor” do not integrate the abstract idea into a practical application.
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claim 13 recites “automatically pushing the review to a second person in the environment.”
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claim 13 recited the term “automatically”, which is no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55.  Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).

In the Remarks on page 11, Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections have been fully considered, however, Applicant’s arguments are directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 11, the claim recites “a method” comprising process steps without recitation of any computer or machine for performing the steps renders the claim indefinite because it is unclear whether these steps are performed by a human user or a particular machine. Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 11-20 are directed to a method for providing data in response to requests, which falls within the statutory category of a process; and claims 21-25 are directed to a non-transitory computer storage medium with a computer program, which falls within the statutory category of a product. Thus, Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See Revised 2019 Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 11 as representative, claim 11 recites the limitations of “monitoring a person in in environment, identifying an activity of the person and a physiology of the person during the activity, analyzing the activity to determine interaction of the person, analyzing at least the physiology of the person to identify a physiological profile, determining an activity analysis based at least in part on the analyzing the activity, inferring an emotional state of the person, determining a review to be associated with the person, and evaluating whether the rating corresponds to a usual or an unusual result”. The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performances of the limitations in the mind but for 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recites the additional elements of “one or more sensor” in an environment to “autonomously” monitor a person in the environment. The recited sensors for monitoring interactions of a person is a form of insignificant extra-solution activity for data gathering, the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g), and mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). These additional elements, when considered individually and as an ordered combination, do not integrate the abstract idea into a practical application because none of the limitations reflects an improvement to the functioning of a computer itself, or another technology of technical field; none of the limitations effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recites the additional elements of “one or more sensor” in an environment to “autonomously” monitor a person in the environment. The recited sensors for monitoring interactions of a person is a form of insignificant extra-solution activity for data gathering, the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g), and mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). The claims do not recite any particular machine for preforming the steps, when given their broadest reasonable interpretation, the steps can be performed by a person. Even assuming a computer recited for performing the steps. The computer is recited at a high level of generality and merely invoked as tools to perform the existing processes including receiving, manipulating, and transmitting information between different computer components, such as receiving/transmitting sensor data and analytics data. However, using computer components for performing generic computer functions including receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not qualify as a practical application, and the combination of the 
For the foregoing reasons, claims 11-20 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claim—product claims 21-25 parallel claims 11-20—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 11-16, 18-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 2016/0057565), and in view of Rider et al., (US 2016/0379225, hereinafter: Rider), and further in view of Li et al., (US 2013/0254140, hereinafter: Li).
Regarding claim 11, Gold discloses a method in which one or more sensor in an environment is to autonomously monitor a person in the environment and identify an activity of the person and a physiology of the person during the activity (see ¶ 2-4, ¶ 8, ¶ 63, ¶ 72,  ¶ 139), the method comprising: -3- Application No. 15/939,557 
analyzing at least the physiology of the person to identify a physiological profile including a select one or more of a respiration rate or a stress level of the person (see ¶ 2, ¶ 26,¶ 50, ¶ 59 and ¶ 65-66);
determining an activity analysis based at least in part on the analyzing the activity (see ¶ 32, ¶ 52, ¶ 61, ¶ 136);
inferring an emotional state of the person based at least in part on the activity analysis and the physiological profile (see ¶ 40, ¶ 43, ¶ 61, ¶ 75, ¶ 138); and
determining a review to be associated with the person based at least in part on the inferred emotional state, the review including a rating automatically based at least in part on the inferred emotional state (see ¶ 61, ¶ 65-66, ¶ 85, ¶ 88).

Gold discloses analyzing the physiologic data including user’s interest in a particular product, facial expression, speech, and mental state (see ¶ 2, ¶ 12, ¶ 39 and ¶ 61).
Gold does not explicitly disclose the following limitations; however, Rider in an analogous art for analyzing customer emotional engagement discloses
Attorney Docket No. 127075-238054 (AA5921-US)analyzing the activity to determine interaction of the person interacting with a portion of the environment, the activity including: motion or audio associated with the person during the activity (see ¶ 15, ¶ 19, ¶ 26, ¶ 48, ¶ 54-60);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gold to include the teaching of Rider in order to gain the commonly understood benefit of such adaption, such as enhanced the analysis with specific data, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gold discloses analyzing the physiologic data to determine if the satisfaction rating or if the physiologic parameter measurements appear unusual (see ¶ 85, ¶ 147-148).
Gold and Rider do not explicitly disclose the following limitations; however, Li in an analogous art for assessing user performance information discloses
evaluating whether the rating corresponds to a usual result (see ¶ 44-46 and claim 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gold and in view of Rider to include the teaching of Li in order to gain the commonly understood benefit of such adaption, such as providing the benefit of additional analysis, resulting a more focus solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, Gold discloses the method of claim 11 wherein the determining the review is dynamically generated in substantially real-time responsive to the providing analytics data (see ¶ 65, ¶ 75, ¶ 79 and ¶ 96). 

Regarding claim 13, Gold discloses remotely sending a communication (review) to the user to facilitate a determination of proximity (see ¶ 85-86).
Gold and Rider do not explicitly disclose the following limitation; however, Li in an analogous art for distributing job information discloses the method of claim 12, wherein if the usual result, the method further comprising automatically pushing the review to a second person in the environment (see ¶ 33-34 and ¶ 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gold to include the teaching of Li in order to gain the commonly understood benefit of such adaption, such as enhanced the review distribution, and in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14, Gold and Rider does not explicitly disclose the following limitations; however, Li discloses the method of claim 13, the pushing the review includes providing an announcement to a personal device associated with the second person (see ¶ 21, ¶ 33-35 and ¶ 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gold to include the teaching of Li in order to gain the commonly understood benefit of such adaption, such as enhanced the review distribution, and in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Goal discloses the method of claim 14, wherein the portion of the environment is a selected one of: an item for sale in the store, an employee of the store, a representative associated with the item for sale (see ¶ 2, ¶ 31, ¶ 137: particular product in the store for sale).

Regarding claim 16, Gold discloses the method of claim 11, unusual result modifying a context associated with the item (see ¶ 32, ¶ 44, ¶ 85-86: based on the rating result, if the user’s physiologic data meets certain criteria, providing the user with a warning, otherwise (unusual) cause a component to perform an action or change at an object). 
 
Regarding claim 18, Gold discloses the method of claim 11 further comprising:  
recording motion of the person with the one or more sensor, the recording congruent with an emitter to emit one or more of a RF signal, or a VLC light (see ¶ 37, ¶ 45-46, ¶ 61, ¶ 64).  

Regarding claim 19, Gold discloses the method of claim 11, wherein the method further comprising the analytics tool:
detecting a selected one or more of: people, gesture, emotion, speech, product interaction, cart placement, historical comparison, or purchase (see ¶ 31, ¶ 39, ¶ 48, ¶ 61).  

Regarding claim 20, Gold does not explicitly disclose the following limitations; however, Rider discloses the method of claim 11, further comprising: 
determining the review based at least in part on a review template (see ¶ 50-52), or a training model; 
wherein the review template is selected from at least a first template and a second template, the first template associated with a positive inferred emotional state (see ¶ 25), and the second template associated with a negative inferred emotional state (see ¶ 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing 
 
Regarding claim 21, Gold discloses one or more non-transitory computer-readable media to store instructions to at least in part control monitoring a person in an environment and identify an activity of the person and a physiology of the person during the activity (see ¶ 2-4, ¶ 8, ¶ 63, ¶ 72,  ¶ 139), the media having instructions to provide for: 
analyzing the activity to determine interaction of the person with a portion of the environment, the activity including: motion, or audio associated with the person during the activity (see ¶ 15, ¶ 19, ¶ 26, ¶ 60); 
analyzing at least the physiology of the person to identify a physiological profile including a select one or more of a respiration rate or a stress level of the person (see ¶ 2, ¶ 26,¶ 50, ¶ 59 and ¶ 65-66);
determining an activity analysis based at least in part on the analyzing the activity (see ¶ 32, ¶ 52, ¶ 61, ¶ 136);
inferring an emotional state of the person based at least in part on the activity analysis and the physiological profile (see ¶ 40, ¶ 43, ¶ 61, ¶ 75, ¶ 138); and
determining a review to be associated with the person based at least in part on the inferred emotional state, the review including a rating automatically based at least in part on the inferred emotional state (see ¶ 61, ¶ 65-66, ¶ 85, ¶ 88).
Gold discloses analyzing the physiologic data including user’s interest in a particular product, facial expression, speech, and mental state (see ¶ 2, ¶ 12, ¶ 39 and ¶ 61).
Gold does not explicitly disclose the following limitations; however, Rider in an analogous art for analyzing customer emotional engagement discloses

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gold to include the teaching of Rider in order to gain the commonly understood benefit of such adaption, such as enhanced the analysis with specific data, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gold discloses analyzing the physiologic data to determine if the satisfaction rating or if the physiologic parameter measurements appear unusual (see ¶ 85, ¶ 147-148).
Gold and Rider do not explicitly disclose the following limitations; however, Li in an analogous art for assessing user performance information discloses
evaluating whether the rating corresponds to a usual result (see ¶ 44-46 and claim 19), and if so, pushing the review to a second person in the environment (see ¶ 33-34 and ¶ 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gold and in view of Rider to include the teaching of Li in order to gain the commonly understood benefit of such adaption, such as providing the benefit of additional analysis, resulting a more focus solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22, Gold discloses the media of claim 21 further including instructions to provide for determining the rating corresponds to an unusual result and modifying a context associated with the item (see ¶ 32, ¶ 44, ¶ 85-86: based on the rating result, if the user’s physiologic data meets certain criteria, providing the user with a warning, otherwise (unusual) cause a component to perform an action or change at an object). 

Regarding claim 24, Gold discloses the media of claim 21 further providing instructions for the analytics tool determining a selected one or more of a detection of: people, gesture, emotion, speech, product interaction, cart placement, historical comparison, or purchase (see ¶ 31, ¶ 39, ¶ 48, ¶ 61).  

Regarding claim 25, Gold discloses the media of claim 21 in which the instructions for recording motion of the person including further instructions providing for recording congruent with emitting a selected one or more of: a RF signal, or a VLC light (see ¶ 37, ¶ 45-46, ¶ 61, ¶ 64).

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gold and in view of Rider and Li as applied to claims 11-16, 18-22 and 24-25 above, and further in view of Jefferson et al., (US 2018/0122209, hereinafter: Jefferson).
Regarding claim 17, Gold discloses the method of claim 11, in which the environment includes at least two sensors communicating over a data network with the analytics tool (see ¶ 2, ¶ 26, ¶ 37-39 and ¶ 128), the method further comprising:
Gold, Rider and Li do not explicitly the following the limitations; however, Jefferson in an analogous art for collecting user behavioral patterns discloses 
sensor fusing the two sensors to establish a virtual sensor to monitor the person (see Fig. 3A-D; ¶ 26 and ¶ 32-33); and
providing data from the virtual sensor to the analytics tool (see ¶ 35-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gold and in view of Rider and Li to include the teaching of Jefferson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Regarding claim 23, Gold discloses the media of claim 21, in which environment includes at least two sensors communicating over a data network with the analytics tool (see ¶ 2, ¶ 26, ¶ 37-39 and ¶ 128), the media further including instructions to provide for:
Gold, Rider and Li do not explicitly the following the limitations; however, Jefferson in an analogous art for collecting user behavioral patterns discloses
sensor fusing the two sensors to establish a virtual sensor to monitor the person (see Fig. 3A-D; ¶ 26 and ¶ 32-33); and 
providing data from the virtual sensor to the analytics tool (see ¶ 35-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gold and in view of Rider and Li to include the teaching of Jefferson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaleal et al., (US 2015/0038806) discloses a method and system for providing guidance to a user based on user physiological and movement information during performance routine activity.
McCarthy et al., (US 6904408) discloses a method for managing web content responsive to viewer’s psychological performances, behavioral responses and physiological stress indicators information.
Cunico et al., (US 9418375) discloses a method for product recommendation using sentiment and semantic analysis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624